Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,082,724 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Claims 1, 3, 12, 14-17 have been amended.
Claims 2 and 18-19 have been canceled.
Claims 1 and 3-17 are presently pending.

Applicant’s arguments, see Remarks, filed 11 July 2022, with respect to the rejection(s) of claim(s) 1, 12, and 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Phillips et al (US 2013/0091521 A1).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the computerized system for targeted ad insertion" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stettner et al. (US 2011/0078723 A1) (as provided by the IDS submitted on 30 June 2021, hereinafter Stettner), in view of Cheng et al. (US 20140328570 A1) (of record, hereinafter Cheng), and further in view of Phillips et al (US 2013/0091521 A1) (hereinafter Phillips).

Regarding Claim 1, Stettner discloses a computer implemented method for targeted ad insertion into a program content stream, [Figs. 1-5; 0037-38, 0042, 0046, 0048, 0086] comprising: 
receiving, by a computerized system for targeted ad insertion, [Figs. 1-6; 0015-16, 0019: content delivery systems 110 with content analyzers 112 and content sources 160, where the various components may be distributed and performed by any permutation of the various components] the program content stream; [0017-19: content analyzer will receive linear content stream for keyword analysis]
detecting, by the computerized system for targeted ad insertion, images in the content stream; [0013, 0019, 0035, 0051-53, 0061, 0066, 0076, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream]
recognizing at least one keyword within the images; [0013, 0019, 0035, 0051-53, 0061, 0066, 0076, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream]
matching, by the computerized system for targeted ad insertion, the recognized at least one keyword within the images to an advertisement that correlates with the recognized at least keyword, wherein the matching the recognized at least one keyword within the images to an advertisement that correlates with the recognized at least one keyword includes: determining the recognized at least one keyword in the images relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized at least one keyword and the advertisement based on the determination; [0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break (where it is readily understood that advertisements typically advertise products and/or services offered by a particular advertiser); 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements] and 
in response to the matching the recognized at least one keyword within the images to an advertisement that correlates with the recognized at least one keyword, modifying an existing advertisement insertion cue in the program content stream [0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break (where it is readily understood that advertisements typically advertise products and/or services offered by a particular advertiser); 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements for insertion into upcoming programming breaks] such that the modified advertisement insertion cue updates the program content stream enabling playback of the matched advertisement during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the matched advertisement; [Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback]
initiating, by the computerized system for targeted ad insertion, playback of the program content stream; [Figs. 7, 9; 0029-30, 0073-76, 0078-81: multimedia device may receive multimedia content from content provider/content source;]
recognizing, by the computerized system for targeted ad insertion, during playback of the program content stream, the identifier of the matched advertisement; [Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback;]
accessing, by the computerized system for targeted ad insertion, content of the matched advertisement by using the identifier of the matched advertisement to search a database of advertisements during playback of the program content stream; [0025, 0029-30, 0035, 0056, 0061-62, 0068, 0078: client may use advertisement information to retrieve the identified advertiser from an advertisement source; 0035: client may retrieve ad content from content server in real time or may pre-fetch and locally store advertisements and retrieve the advertisement from local memory at the appropriate time (where a query for the identified commercial from the advertisement store would be implicit)]
inserting, by the computerized system for targeted ad insertion, the content of the matched advertisement into the program content stream during the playback of the program content stream based on the identifier of the matched advertisement. [Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break]
Stettner fails to explicitly disclose recognizing at least one visual object within the images represents an action sequence in video comprising the program content stream; matching, by the computerized system for targeted ad insertion, the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object; determining the recognized at least one visual object represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized at least one visual object and the advertisement based on the determination. (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner)
Cheng, in analogous art, teaches recognizing at least one visual object within the images represents an action sequence in video comprising the program content stream; matching, by the computerized system for targeted ad insertion, the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object; determining the recognized at least one visual object in the images is advertised in the advertisement; and recognizing there exists a correlation between the recognized at least one visual object and the advertisement based on the determination. [0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements (such as the keyword matching of Stettner above); 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene (i.e., the system may analyze visual objects within the video to semantically describe what is occurring in a given scene such as determining a person is making a sandwich, or any other such activity of a person performing some action on an object/other person)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Stettner with the teachings of Cheng to detect visual objects that represents an action sequence within the video in order to automatedly detect and identify features within the video in order to generate a description of the video for search, retrieval, and linking the video with various other electronic content, such as advertisements. [Cheng – 0015, 0063]
Stettner and Cheng fail to explicitly disclose modifying an existing advertisement insertion cue in the program content stream by inserting, by the computerized system for targeted ad insertion, an identifier of the matched advertisement at an insertion point into the program content stream indicated by the existing advertisement insertion cue such that the modified advertisement insertion cue includes the identifier; recognizing, by the computerized system for targeted ad insertion, during playback of the program content stream, the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream; accessing, by the computerized system for targeted ad insertion, content of the matched advertisement by using the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream to search a database of advertisements during playback of the program content stream in response to the recognizing, during playback of the program content stream, the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream; and inserting, by the computerized system for targeted ad insertion, the content of the matched advertisement into the program content stream during the playback of the program content stream based on the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream. (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner and Cheng – namely that the identifier of the matched advertisement modifies an existing ad insertion cue, and the identifier that has already been inserted into the ad insertion cue is directly utilized by the playback device to retrieve the matched advertisement)
Phillips, in analogous art, teaches modifying an existing advertisement insertion cue in the program content stream by inserting, by the computerized system for targeted ad insertion, an identifier of the matched advertisement at an insertion point into the program content stream indicated by the existing advertisement insertion cue such that the modified advertisement insertion cue includes the identifier; [Figs. 1-5; 0016-18; 0027-28, 0061: server 106 may receive client-requested media from content provider 104 that includes advertising markers 125 and may have some advertising decision system (such as those of Stettner and Cheng above) to select specific advertisements to be assigned to each advertising marker to generate a manifest 132 that includes references to each media segment and selected/matched advertisements (such as those of Stettner and Cheng above)]
recognizing, by the computerized system for targeted ad insertion, during playback of the program content stream, the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream; accessing, by the computerized system for targeted ad insertion, content of the matched advertisement by using the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream to search a database of advertisements during playback of the program content stream in response to the recognizing, during playback of the program content stream, the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream; and inserting, by the computerized system for targeted ad insertion, the content of the matched advertisement into the program content stream during the playback of the program content stream based on the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream. [Figs. 1-5; 0016-18; 0027-28, 0042-44: generated master manifest that includes identification of various media segments and selected advertisements (i.e., matched advertisements) is provided to client that utilizes the manifest to retrieve and playback the identified segments and advertisements from their respective storage location]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Stettner and Cheng with the teachings of Phillips to modify existing advertisement insertion cues with identifiers of the matched ads and subsequently utilizing these pre-inserted identifiers to retrieve and playback the matched advertisements in order to provide content streams that may be pre-populated with advertisements in real time while allowing video providers to use existing infrastructure to provide targeted ad systems. [Phillips – 0014-6]

Regarding Claim 3, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Phillips disclose playing, by the computerized system for targeted ad insertion, the content of the matched advertisement during the playback of the program content stream at a time during playback of the program content stream that correlates to the insertion point into the program content stream of the identifier of the matched advertisement. [Stettner – Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback; Phillips – Figs. 1-5; 0016-18; 0027-28, 0042-44]

Regarding Claim 4, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 3, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Phillips disclose wherein the initiating playback of the program content stream; recognizing the identifier of the matched advertisement during playback of the program content stream; the accessing content of the matched advertisement in response to the recognizing the identifier of the matched advertisement during playback of the program content stream; and the inserting the content of the matched advertisement into the program content stream during the playback of the program content stream are performed by a receiving device at a customer premises. [Stettner – Figs. 1-7; 0012, 0015-16, 0086-88: various components may be performed by any on or other components of the network; 0029-30: where client device may retrieve and display advertising content within displayed program content stream; Phillips – Figs. 1-5; 0016-18; 0027-28, 0042-44; see MPEP 2144.04(V)-(VI)]

Regarding Claim 5, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 3, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Phillips disclose wherein the playing the content of the matched advertisement during the playback of the program content stream at a time during playback of the program content stream that correlates to the insertion point into the program content stream of the identifier of the matched advertisement is performed by a receiving device at a customer premises. [Stettner – Figs. 1-7; 0012, 0015-16, 0086-88: various components may be performed by any on or other components of the network; 0029-30: where client device may retrieve and display advertising content within displayed program content stream; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback; Phillips – Figs. 1-5; 0016-18; 0027-28, 0042-44; see MPEP 2144.04(V)-(VI)]

Regarding Claim 6, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner, Cheng, and Phillips disclose wherein the receiving the program content stream; the detecting images in the content stream; the recognizing at least one visual object within the images; the matching the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object; and the inserting, the identifier of the matched advertisement at an insertion point into the program content stream, enabling playback of the matched advertisement during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the matched advertisement are performed by a content server outside a customer premises. [Stettner – Figs. 1-7; 0012, 0015-16, 0086-88: various components may be performed by any on or other components of the network; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene; Phillips – Figs. 1-5; 0016-18; 0027-28, 0042-44; see MPEP 2144.04(V)-(VI)]

Regarding Claim 7, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Cheng disclose wherein the matching the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object includes: determining an additional object of the recognized at least one visual object in the images represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the at least one visual object and the advertisement based on the determination. [Stettner – 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements, where e.g. system may recognize that a particular baseball player hits a home run during the displayed baseball game; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene]
	 
Regarding Claim 8, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Cheng disclose wherein the matching the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object includes: determining an additional object of the recognized at least one visual object in the images is one or more words representing a product or service advertised in the advertisement; and recognizing there exists a correlation between the at least one visual object and the advertisement based on the determination. [Stettner – 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene]

Regarding Claim 9, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Cheng disclose wherein the recognizing the at least one visual object within the images includes: detecting a plurality of visual object candidates within the images; determining at least one of the visual object candidates is a type of visual object associated with one or more of a plurality of advertisements; and recognizing the at least one of the visual object candidates as the at least one visual object within the images based on the determination. [Stettner – 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene]

Regarding Claim 10, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Stettner and Cheng disclose wherein the matching the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object includes: accessing a plurality of stored advertisement data corresponding to a plurality of different advertisements; determining which advertisement of the plurality of advertisements advertises a product or service that correlates with the recognized at least one visual object within the images based on the accessing of the plurality of stored advertisement data; and matching the recognized at least one visual object within the images to the determined advertisement of the plurality of advertisements. [Stettner – Figs. 7, 9; 0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene]

Regarding Claim 11, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Stettner, Cheng, and Phillips disclose detecting, by the computerized system for targeted ad insertion, audio in the content stream; recognizing, by the computerized system for targeted ad insertion, at least one characteristic of the audio; matching, by the computerized system for targeted ad insertion, the recognized at least one characteristic of the audio to an advertisement that correlates with the recognized at least one characteristic of the audio; and inserting, by the computerized system for targeted ad insertion, an identifier of the matched advertisement at an insertion point into the program content stream, enabling playback of the matched advertisement during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the matched advertisement. [Stettner – Figs. 7, 9; 0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene; Phillips – Figs. 1-5; 0016-18; 0027-28, 0042-44;]


Regarding Claim 12, Stettner discloses a system, [Figs. 1-5] comprising: 
at least one computer processor; [Figs. 1-5; 0037-38: control unit 210] and 
at least one memory coupled to the at least one computer processor, the at least one memory having computer-executable instructions stored thereon that, when execute-d by the at least one computer processor, [Figs. 1-5; 0037-38: memory 220; 0042, 0087: Memory that may store instruction to be executed by the processors] cause the at least one computer processor to: 
initiate playback of a program content stream; [Figs. 7, 9; 0029-30, 0073-76, 0078-81: multimedia device may receive multimedia content from content provider/content source]
recognize an identifier of a matched advertisement during playback of the program content stream, the identifier of the matched advertisement having been identified in response to at least one keyword  recognized within images of the content stream being matched to the advertisement which correlates with the recognized at least one keyword; wherein the matching the recognized at least one keyword within the images to an advertisement that correlates with the recognized at least one keyword includes: determining the recognized at least one keyword in the images relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized at least keyword and the advertisement based on the determination; [Figs. 7, 9; 0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break (where it is readily understood that advertisements typically advertise products and/or services offered by a particular advertiser); 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and keywords are utilized to select particular advertisements, where selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback]
access content of the matched advertisement by using the identifier of the matched advertisement to search a database of advertisements during playback of the program content stream; [0025, 0029-30, 0035, 0056, 0061-62, 0068, 0078: client may use advertisement information to retrieve the identified advertiser from an advertisement source; 0035: client may retrieve ad content from content server in real time or may pre-fetch and locally store advertisements and retrieve the advertisement from local memory at the appropriate time (where a query for the identified commercial from the advertisement store would be implicit)] and
insert the content of the matched advertisement into the program content stream during the playback of the program content stream based on the identifier of the matched content. [Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break]
 Stettner fails to explicitly disclose the identifier of the matched advertisement having been identified in response to at least one visual object recognized within images of the content stream as representing an action sequence in video comprising the program content stream being matched to the advertisement which correlates with the recognized at least one visual object; determining the recognized at least one visual object in the images represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized at least one visual object and the advertisement based on the determination. (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner)
Cheng, in analogous art, teaches the identifier of the matched advertisement having been identified in response to at least one visual object recognized within images of the content stream as representing an action sequence in video comprising the program content stream being matched to the advertisement which correlates with the recognized at least one visual object; determining the recognized at least one visual object in the images represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized at least one visual object and the advertisement based on the determination. [0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements (such as the keyword matching of Stettner above); 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene (i.e., the system may analyze visual objects within the video to semantically describe what is occurring in a given scene such as determining a person is making a sandwich, or any other such activity of a person performing some action on an object/other person)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Stettner with the teachings of Cheng to detect visual objects that represents an action sequence within the video in order to automatedly detect and identify features within the video in order to generate a description of the video for search, retrieval, and linking the video with various other electronic content, such as advertisements. [Cheng – 0015, 0063]
Stettner and Cheng fail to explicitly disclose recognize in the program content stream, an identifier of a matched advertisement during playback of the program content stream, the identifier of the matched advertisement the  identifier having been inserted at an insertion point into the program content stream in response to at least one visual object recognized within images of the content stream as representing an action sequence in video comprising the program content stream being matched to the advertisement which correlates with the recognized at least one visual object; access content of the matched advertisement by using the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream to search a database of advertisements during playback of the program content stream in response to the recognizing, during playback of the program content stream, the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream; and insert the content of the matched advertisement into the program content stream during the playback of the program content stream based on the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream. (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner and Cheng – namely that the identifier of the matched advertisement modifies an existing ad insertion cue, and the identifier that has already been inserted into the ad insertion cue is directly utilized by the playback device to retrieve the matched advertisement)
Phillips, in analogous art, teaches recognize in the program content stream, an identifier of a matched advertisement during playback of the program content stream, the identifier of the matched advertisement the identifier having been inserted at an insertion point into the program content stream in response to at least one visual object recognized within images of the content stream as representing an action sequence in video comprising the program content stream being matched to the advertisement which correlates with the recognized at least one visual object; access content of the matched advertisement by using the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream to search a database of advertisements during playback of the program content stream in response to the recognizing, during playback of the program content stream, the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream; and insert the content of the matched advertisement into the program content stream during the playback of the program content stream based on the identifier of the matched advertisement that was previously inserted at the insertion point into the program content stream. [Figs. 1-5; 0016-18; 0027-28, 0042-44: server 106 may receive client-requested media from content provider 104 that includes advertising markers 125 and may have some advertising decision system (such as those of Stettner and Cheng above) to select specific advertisements to be assigned to each advertising marker to generate a manifest 132 that includes references to each media segment and selected/matched advertisements (such as those of Stettner and Cheng above), where generated master manifest that includes identification of various media segments and selected advertisements (i.e., matched advertisements) is provided to client that utilizes the manifest to retrieve and playback the identified segments and advertisements from their respective storage location]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Stettner and Cheng with the teachings of Phillips to modify existing advertisement insertion cues with identifiers of the matched ads and subsequently utilizing these pre-inserted identifiers to retrieve and playback the matched advertisements in order to provide content streams that may be pre-populated with advertisements in real time while allowing video providers to use existing infrastructure to provide targeted ad systems. [Phillips – 0014-6]

Regarding Claim 13, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 14, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Phillips disclose wherein the accessing content of the matched advertisement includes accessing content of the matched advertisement at a set-top box from a remote advertisement server. [Stettner – 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0029: client may be a STB; 0035: client may retrieve ad content from content server in real time; Phillips – Figs. 1-5; 0016-18; 0027-28, 0042-44]

Regarding Claim 15, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Phillips disclose wherein the accessing content of the matched advertisement includes accessing content of the matched advertisement by a set-top box from local storage of the set-top box. [Stettner – 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0029: client may be a STB; 0035: client may pre-fetch and locally store advertisements and retrieve the advertisement from local memory at the appropriate time; Phillips – Figs. 1-5; 0016-18; 0027-28, 0042-44]

Regarding Claim 16, Stettner, Cheng, and Phillips disclose all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
Furthermore, Stettner, Cheng, and Phillips disclose receive a plurality of stored advertisement data corresponding to a plurality of different advertisements; search the plurality of stored advertisement data corresponding to a plurality of different advertisements for advertisement data that is identified by the identifier of the matched advertisement during playback of the program content stream; and access content of the matched advertisement in response to the recognizing the identifier of the advertisement during playback of the program content stream based on the advertisement data that is identified by the identifier of the matched advertisement during playback of the program content stream. [Stettner – Figs. 7, 9; 0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene; Phillips – Figs. 1-5; 0016-18; 0027-28, 0042-44]


Regarding Claim 17, Stettner discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor, [Figs. 1-5; 0037-38: memory 220; 0042, 0087: Memory that may store instruction to be executed by the processors] cause the at least one processor to: 
access a plurality of stored advertisement data corresponding to a plurality of different advertisements; [0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements]
determine which advertisement of the plurality of advertisements advertises a product or service that correlates with at least one keyword recognized within images of a program content stream based on the accessing of the plurality of stored advertisement data; [0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break (where it is readily understood that advertisements typically advertise products and/or services offered by a particular advertiser); 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements] 
match the at least one keyword recognized within the images to the determined advertisement of the plurality of advertisements; [0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements]
wherein the matching includes: determining the recognized at least one keyword in the images relates to a product or service advertised in the determined advertisement; and recognizing there exists a correlation between the recognized at least keyword and the determined advertisement based on the determination; [0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break (where it is readily understood that advertisements typically advertise products and/or services offered by a particular advertiser); 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements]
enabling playback of the determined advertisement of the plurality of advertisements during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the identifier of the determined advertisement of the plurality of advertisements [Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback]
initiating playback of the program content stream; [Figs. 7, 9; 0029-30, 0073-76, 0078-81: multimedia device may receive multimedia content from content provider/content source;]
recognizing during playback of the program content stream, the identifier of the determined advertisement of the plurality of advertisements; [Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback;]
accessing content of the determined advertisement by using the identifier of the determined advertisement to search a database of advertisements during playback of the program content stream; [0025, 0029-30, 0035, 0056, 0061-62, 0068, 0078: client may use advertisement information to retrieve the identified advertiser from an advertisement source; 0035: client may retrieve ad content from content server in real time or may pre-fetch and locally store advertisements and retrieve the advertisement from local memory at the appropriate time (where a query for the identified commercial from the advertisement store would be implicit)]
inserting, by the computerized system for targeted ad insertion, the content of the determined advertisement into the program content stream during the playback of the program content stream based on the identifier of the matched advertisement. [Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break]
Stettner fails to explicitly disclose determine which advertisement of the plurality of advertisements advertises a product or service that correlates with at least one visual object recognized within images of a program content stream as representing an action sequence in video comprising the program content stream, based on the accessing of the plurality of stored advertisement data; match the at least one visual object recognized within the images to the determined advertisement of the plurality of advertisements; wherein the matching includes: determining the recognized at least one visual object in the images represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized least one visual object and the advertisement based on the determination.  (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner)
Cheng, in analogous art, teaches determine which advertisement of the plurality of advertisements advertises a product or service that correlates with at least one visual object recognized within images of a program content stream as representing an action sequence in video comprising the program content stream, based on the accessing of the plurality of stored advertisement data; match the at least one visual object recognized within the images to the determined advertisement of the plurality of advertisements; wherein the matching includes: determining the recognized at least one visual object in the images represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized least one visual object and the advertisement based on the determination.  [0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements (such as the keyword matching of Stettner above); 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene (i.e., the system may analyze visual objects within the video to semantically describe what is occurring in a given scene such as determining a person is making a sandwich, or any other such activity of a person performing some action on an object/other person)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the CRM of Stettner with the teachings of Cheng to detect visual objects that represents an action sequence within the video in order to automatedly detect and identify features within the video in order to generate a description of the video for search, retrieval, and linking the video with various other electronic content, such as advertisements. [Cheng – 0015, 0063]
Stettner and Cheng fail to explicitly disclose insert an identifier of the determined advertisement of the plurality of advertisements at an insertion point into the program content stream, enabling playback of the determined advertisement of the plurality of advertisements during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the determined advertisement of the plurality of advertisements; recognizing in the program content stream during playback of the program content stream, the identifier of the determined advertisement that was previously inserted at the insertion point into the program content stream; accessing content of the determined advertisement by using the identifier of the determined advertisement that was previously inserted at the insertion point into the program content stream to search a database of advertisements during playback of the program content stream in response to the recognizing, during playback of the program content stream, the identifier of the determined advertisement that was previously inserted at the insertion point into the program content stream; and inserting, by the computerized system for targeted ad insertion, the content of the determined advertisement into the program content stream during the playback of the program content stream based on the identifier of the determined advertisement that was previously inserted at the insertion point into the program content stream. (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner and Cheng – namely that the identifier of the matched advertisement modifies an existing ad insertion cue, and the identifier that has already been inserted into the ad insertion cue is directly utilized by the playback device to retrieve the matched advertisement)
Phillips, in analogous art, teaches insert an identifier of the determined advertisement of the plurality of advertisements at an insertion point into the program content stream, enabling playback of the determined advertisement of the plurality of advertisements during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the determined advertisement of the plurality of advertisements; [Figs. 1-5; 0016-18; 0027-28, 0061: server 106 may receive client-requested media from content provider 104 that includes advertising markers 125 and may have some advertising decision system (such as those of Stettner and Cheng above) to select specific advertisements to be assigned to each advertising marker to generate a manifest 132 that includes references to each media segment and selected/matched advertisements (such as those of Stettner and Cheng above)]
recognizing in the program content stream during playback of the program content stream, the identifier of the determined advertisement that was previously inserted at the insertion point into the program content stream; accessing content of the determined advertisement by using the identifier of the determined advertisement that was previously inserted at the insertion point into the program content stream to search a database of advertisements during playback of the program content stream in response to the recognizing, during playback of the program content stream, the identifier of the determined advertisement that was previously inserted at the insertion point into the program content stream; and inserting, by the computerized system for targeted ad insertion, the content of the determined advertisement into the program content stream during the playback of the program content stream based on the identifier of the determined advertisement that was previously inserted at the insertion point into the program content stream. [Figs. 1-5; 0016-18; 0027-28, 0042-44: generated master manifest that includes identification of various media segments and selected advertisements (i.e., matched advertisements) is provided to client that utilizes the manifest to retrieve and playback the identified segments and advertisements from their respective storage location]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the CRM of Stettner and Cheng with the teachings of Phillips to modify existing advertisement insertion cues with identifiers of the matched ads and subsequently utilizing these pre-inserted identifiers to retrieve and playback the matched advertisements in order to provide content streams that may be pre-populated with advertisements in real time while allowing video providers to use existing infrastructure to provide targeted ad systems. [Phillips – 0014-6]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421